       Case 2:19-cv-00614-DMC Document 21 Filed 06/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD VALADEZ,                                  No. 2:19-CV-0614-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   March 31, 2020, the Court directed plaintiff to show cause in writing within 30 days why this

21   action should not be dismissed for failure to inform the Court regarding consent to proceed before

22   a United States Magistrate Judge. See ECF No. 19. A review of the docket reflects that plaintiff

23   filed his consent election form on April 16, 2020. Good cause appearing therefor, the order to

24   show cause is hereby discharged.

25                  IT IS SO ORDERED.

26   Dated: June 17, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
